DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claims Status
Claims 1-20 are pending and allowable, as set forth below.


Terminal Disclaimer
The terminal disclaimer filed on 1/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent numbers or US Application Numbers listed therein has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s amendments, filed 11/16/2021, have obviated the need for the rejection under 35 USC 112(b).  The rejection under 35 USC 112(b) has been withdrawn.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Title
METHOD, DEVICE, AND MEDIUM FOR UTILIZING MACHINE LEARNING AND TRANSACTION DATA TO MATCH BOYCOTTS OF MERCHANTS TO CUSTOMERS

Reasons for Allowance

Claims 1-20 are allowable over the prior art.  The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant's invention. Claims 1-20 are allowable as follows:
The most relevant prior art made of record includes Gockeler (U.S. 20130232030 A1) and Acuña-Rohter (U.S. 20150142595 A1). While the prior art teaches most of the limitations of claims 1, 8, and 15, the prior art fails to teach determining, by the device and based on the transaction data and determining that the customer desires to join the boycott, whether the boycott is an active boycott or a passive boycott, wherein the active boycott is associated with one or more customers of the merchant, and wherein the passive boycott is associated with one or more non-customers of the merchant, and performing, by the device, on or more actions based on the transaction data and information indicating whether the boycott is the active boycott or the passive boycott. 

The NPL Reference, “Ethical app gives users the choice to 'Buycott'” PTO 892-U and cited in the 3/24/2020 IDS describes the Buycott app allowing users to make decisions as to whether they agree with the political leanings or trading standards of a particular firm before making purchasing decisions, but does not teach determining that the customer desires to join the boycott, whether the boycott is an active boycott or a passive boycott, wherein the active boycott is associated with one or more customers of the merchant, and wherein the passive boycott is associated with one or more non-customers of the merchant, and performing, by the device, on or more actions based on the transaction data and information indicating whether the boycott is the active boycott or the passive boycott.  Therefore, NPL Reference does not render the claimed invention novel or non-obvious.


It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached at 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684